EXHIBIT 10.1
(COMPCARE LOGO) [g14156g1415601.gif]
EXECUTIVE EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of July 3, 2008,
between Comprehensive Care Corporation, a Delaware Corporation (“CompCare”) and
John M. Hill, an individual (“Executive”).
Recitals
     A. CompCare—primarily through its wholly-owned subsidiary, Comprehensive
Behavioral Care, Inc.—manages the delivery of a continuum of psychiatric and
substance abuse, and disease management services to commercial, Medicare,
Medicaid, and Children’s Health Insurance Program members on behalf of
employers, health plans, government organizations, third-party claims
administrators, and commercial and other group purchasers of behavioral
healthcare services. The managed care operations include administrative service
agreements, fee-for-service agreements, and capitation contracts.
     B. CompCare desires to employ the Executive as its Chief Executive Officer
(“CEO”), and the Executive desires to be so employed by CompCare, on the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration thereof and of the covenants and
conditions contained herein, the parties agree as follows:
Agreement
1. Board Approval. CompCare and the Executive acknowledge that this entire
Agreement is subject to approval by CompCare’s Board of Directors (“CompCare’s
Board”).
2. Employment. Commencing January 14, 2008 (the “Start Date”), CompCare hereby
agrees to employ the Executive, and the Executive hereby agrees to serve, in the
full-time position of CEO. As CEO, the Executive agrees to faithfully perform
such lawful services customary to that office, to use his best ability and
skills to promote the interests of CompCare, and to devote his full business
time and energies to the business and affairs of the CompCare. The Executive and
CompCare acknowledge that the Executive will be reporting to CompCare’s Board,
will be subject to semi-annual performance reviews (at the discretion of
CompCare’s Board), and will be evaluated against criteria established by
CompCare’s Board.

 



--------------------------------------------------------------------------------



 



3. Term of Agreement. Subject to the terms of Section 9 of this Agreement,
CompCare and the Executive agree that the term of this Agreement will commence
on the Start Date for a period of 36-months.
4. Relocation to Tampa, Florida. CompCare requires, and the Executive agrees,
that he will be permanently based out of CompCare’s corporate headquarters
office in Tampa, Florida. Accordingly, CompCare will provide assistance
associated with the relocation of the Executive’s residence from Pennsylvania.
This includes temporary housing, closing costs on a new residence, transfer of
household goods to the Tampa area, and other reasonable relocation expenses for
which the Executive receives prior approval from CompCare’s Board. For a maximum
of 6 months, CompCare will provide the Executive an allowance of $1,000 per
month for travel expenses as well as a maximum of $1,500 per month for temporary
housing allowance. The maximum relocation reimbursement for the permanent
relocation (to include closing costs on a new residence, transfer of household
goods, and other reasonable relocation expenses for which the Executive receives
prior approval from CompCare’s Board) will be $50,000. Original receipts will be
required for reimbursement expenses related to the relocation and CompCare
agrees to reimburse Executive for actual taxes paid on allowable relocation
expenses, up to a maximum of $15,000.
     CompCare requires and the Executive agrees that he will complete his
relocation to Tampa within 6 months of the Start Date. CompCare reserves the
right to terminate the Executive’s employment if the permanent relocation to the
Tampa area is not completed within 12 months of the Start Date. If employment is
terminated for this reason, the termination would be considered a termination
for Cause.
     If the Executive should voluntarily resign without Good Reason (as defined
in Section 9(c)) or is terminated for Cause (as defined in Section 9(b)) within
twelve months after his permanent relocation to the Tampa area, the Executive
will repay CompCare 1/12 (one-twelfth) of the relocation costs paid by CompCare
for each of those twelve months not served by the Executive. If the Executive’s
employment is terminated without Cause during that twelve-month period then the
Executive will not be responsible for repaying any relocation costs to CompCare.
5. Salary. The Executive’s annual CEO salary will be $205,000, payable in equal
installments on a bi-weekly basis or other regular payroll period in accordance
with CompCare’s standard practices.
6. Stock Options. Subject to CompCare’s Board approval, the Executive will
receive stock options with an exercise price equal to Fair Market Value (as
defined in Section 2 of CompCare’s 2002 Incentive Stock Option Plan, as amended)
of CompCare’s stock on each grant date provided below. Any approved grants will
be issued in accordance with the CompCare’s 2002 Incentive Stock Option Plan.
Subject to CompCare’s Board approval, the Executive will be granted stock
options, and the options will vest, according to the following schedule, so long
as the Executive is still employed on the operative dates:
     (a) Upon the Start Date, grant of 100,000 stock options, 50,000 of which
will vest on the 1st anniversary of the Start Date, the other 50,000 options
would vest on the 2nd anniversary of the Start Date;

 



--------------------------------------------------------------------------------



 



     (b) Upon the 1st anniversary of the Start Date, additional grant of 50,000
stock options, 25,000 of which will vest six months later, and the remaining
25,000 options would vest on the 2nd anniversary of the Start Date;
     (c) Upon the 2nd anniversary of the Start Date, additional grant of 50,000
stock options, 25,000 of which will vest 6 months later and the remaining 25,000
options would vest on the 3rd anniversary of the Start Date.
     Immediate vesting of all granted options would only occur upon a Change of
Control. For purposes of this Agreement, a “Change in Control” shall be defined
as any transaction or series of transactions that occur within a twelve
(12) month period, as a result of which, any Third Party (together with its
Affiliates): (i) owns, directly or indirectly, in excess of fifty percent (50%)
of the Company’s then outstanding shares having the power to vote in the
election of the Company’s Board of Directors; (ii) acquires a substantial
portion of the Company’s assets in excess of 75% of the total gross fair market
value of the Company immediately prior to such acquisition or acquisitions.
7. Bonus. As CEO, the Executive will be eligible to earn an annual
performance-based incentive bonus of up to 150% of base salary for the
achievement of CompCare’s corporate financial objectives and the achievement of
individual performance objectives (the “Annual Bonus”). CompCare’s corporate
financial objectives shall be defined and approved by the Board for each year
before the start of the calendar year. Individual performance objectives will be
defined by CompCare’s Board for each calendar year. For 2008 the financial and
individual performance objectives defined by the Board are identified in
Schedule I, attached hereto. For 2008 the Annual Bonus will be prorated based
upon the actual time the Executive is employed during 2008. CompCare will pay
the Executive each Annual Bonus, if any, by March 14th of the following calendar
year.
8. Benefits. As CEO, the Executive will be eligible to participate in group
benefits through CompCare with an eligible enrollment date of the first of the
month following a full month of employment. These benefits include group
medical, vision and dental insurance, group life insurance, group short-term and
long-term disability insurance. After 1,000 hours of service, the Executive may
begin contributing to CompCare’s 401(k) retirement/savings plan. The Executive
is eligible for 4 weeks of vacation per year, accrued in equal installments
based on the pay periods.
     CompCare shall pay or reimburse the Executive for all ordinary, reasonable,
and documented out-of-pocket expenses actually incurred (and, in case of
reimbursement paid) by the Executive during the term of this Agreement in the
performance of his services under this Agreement, provided that the Executive
submits such expenses in

 



--------------------------------------------------------------------------------



 



accordance with CompCare’s general policies and procedures.
     The Executive will also receive a car allowance of $250 per bi-weekly pay
period to assist with the costs associated with his commute. All car allowance
payments will be subject to deductions as required by federal and local laws for
income or other taxes and voluntary deductions as the Executive has elected in
accordance with CompCare’s standard practices.
9. Termination or Resignation.
     (a) Employment At-Will. Between the Start Date and the 1st anniversary of
the Start Date, CompCare may only terminate the Executive’s employment for Cause
(as defined in Section 9(b)). After the 1st anniversary of the Start Date, the
Executive’s employment with CompCare will be at-will, which means that either
the Executive or CompCare can terminate it at any time, with or without cause,
by providing 90 days’ notice to the other party.
     (b) Cause. For purposes of this Agreement, a termination shall be for
“Cause” if the Executive, in the good faith opinion of CompCare’s Board:
          (i) Commits an act of fraud, moral turpitude, misappropriation of
funds or embezzlement in connection with his duties;
          (ii) Materially breaches the Executive’s fiduciary duty to CompCare,
including, but not limited to, acts of self-dealing (whether or not for personal
profit);
          (iii) Materially breaches this Agreement;
          (iv) Materially breaches CompCare’s standard innovation, proprietary
information, and confidentiality agreement or CompCare’s written codes of ethics
as adopted by CompCare’s Board;
          (v) Materially violates any provision of CompCare’s written employee
handbook, or any applicable state or federal law or regulation;
          (vi) Fails or refuses to comply with all relevant and material
obligations, assumable and chargeable to an executive of his corporate rank and
responsibilities, under the Sarbanes-Oxley Act and the regulations of the
Securities and Exchange Commission promulgated thereunder;
          (vii) Fails or refuses to comply with the lawful directives of
CompCare in the performance of his duties under this Agreement;
          (viii) Engages in willful misconduct that is materially injurious to
CompCare;

 



--------------------------------------------------------------------------------



 



          (ix) Uses illegal substances, or excessively uses alcohol to a point
of substantially impairing his faculties, senses, or judgment, while on CompCare
premises or performing CompCare business;
          (x) Is convicted of, or enters a plea of guilty or no contest to, a
felony or misdemeanor under state or federal law, other than a traffic violation
or misdemeanor not involving dishonesty or moral turpitude; or
          (xi) Commits an act of gross neglect or gross misconduct which
CompCare reasonably deems to be good and sufficient cause.
     (c) Good Reason. For purposes of this Agreement, a resignation shall be for
“Good Reason” if (1) the Executive notifies CompCare in writing of the act or
omission giving rise to his resignation for Good Reason within 30 days of such
act or omission and CompCare fails to cure such act or omission within 30 days
of receiving the Executive’s written notice and (2) such act or omission by
CompCare consist of one or more of the following:
          (i) Assignment to the Executive of duties materially inconsistent with
the Executive’s status, or a substantial reduction in the nature or status of
the Executive’s responsibilities;
          (ii) Failure to cause any acquiring or successor entity following a
Change in Control (as defined in Section 6) to assume CompCare’s obligations
under this Agreement, unless such assumption occurs by operation of law;
          (iii) Material breach of this Agreement by CompCare including failure
to timely pay to the Executive any amount due under Section 5; or
          (iv) Demand by CompCare or CompCare’s Board that the Executive violate
any relevant and material obligations, assumable and chargeable to an executive
of his corporate rank and responsibilities, under the Sarbanes-Oxley Act and the
regulations of the Securities and Exchange Commission promulgated thereunder.
     (d) Long Term Disability. If the Executive becomes Disabled, CompCare may
terminate his employment upon 30 days’ prior written notice to the Executive.
“Disabled” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, as diagnosed by a reputable, independent physician, which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (ii) has been collecting benefits under any
CompCare-sponsored disability plan for 3 months because of any medically
determinable physical or mental impairment, as diagnosed by a reputable,
independent physician, which can be expected to

 



--------------------------------------------------------------------------------



 



result in death or can be expected to last for a continuous period of not less
than 12 months.
          (e) Death. The Executive’s employment shall terminate immediately upon
the death of the Executive.
10. Severance Upon Termination or Resignation.
          (a) Termination for Cause. If CompCare terminates the Executive’s
employment for Cause at any time after the Start Date, CompCare shall continue
to pay the Executive his then rate of salary, without bonus, through the date of
termination of the Executive’s employment, together with any accrued benefits
under this Agreement or CompCare’s standard practice and policies through the
date of termination including, but not limited to, payment for accrued vacation
days and reimbursement for expenses (collectively, “Accrued Obligations”).
Thereafter, CompCare shall have no further obligation to the Executive under
this Agreement.
          (b) Termination Without Cause by CompCare. If after the 1st
anniversary of the Start Date, CompCare terminates the Executive’s employment
without Cause as defined in Section 9(b) of this Agreement, CompCare shall
provide the Executive 90 days’ notice and, after execution of a severance
agreement documenting the respective obligations of each party, pay the
Executive no less than 8 months’ salary at his then current rate, without bonus,
plus 1 month for every year of service, up to a maximum of 12 months’ salary,
plus all Accrued Obligations. Thereafter, CompCare shall have no further
obligation to the Executive under this Agreement.
          (c) Resignation for Good Reason by the Executive. If, after providing
the required written notice and the opportunity to cure, the Executive
terminates his employment with Good Reason as defined in Section 9(c) of this
Agreement, then after execution of a severance agreement documenting the
respective obligations of each party CompCare shall pay the Executive no less
than 8 months’ salary at his then current rate, without bonus, plus 1 month for
every year of service, for a maximum of 12 months’ salary, plus all Accrued
Obligations. Thereafter, CompCare shall have no further obligation to the
Executive under this Agreement.
          (d) Resignation Without Good Reason by the Executive. Before resigning
without Good Reason at any time after the Start Date, the Executive will provide
90 days’ notice to

 



--------------------------------------------------------------------------------



 



CompCare and CompCare shall continue to pay the Executive his then rate of
salary, without bonus, through the effective date of his resignation, together
with any Accrued Obligations. Thereafter, CompCare shall have no further
obligation to the Executive under this Agreement.
     (e) Termination for Disability. During any period that the Executive fails
to perform his full-time duties with CompCare as a result of becoming Disabled,
the Executive shall continue to receive his then current salary, without bonus,
and all Accrued Obligations, less any compensation payable to the Executive
under the applicable disability insurance plan of CompCare during such period
until this Agreement is terminated pursuant to Section 9(d). Thereafter, the
Executive’s benefits shall be determined under CompCare’s insurance and other
compensation programs then in effect in accordance with the terms of such
programs and CompCare shall have no further obligation to the Executive under
this Agreement.
     (f) Death. In the event of the Executive’s death, the Executive’s
beneficiary shall be entitled to receive the Executive’s then current salary,
without bonus, until the date of his death, plus all Accrued Obligations.
Thereafter, the Executive’s benefits shall be determined under CompCare’s
insurance and other compensation programs then in effect in accordance with the
terms of such programs and CompCare shall have no further obligation to the
Executive or the Executive’s beneficiary under this Agreement.
     (g) Release of Employment Claims. The Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Section 10
herein, that he will execute a severance agreement containing a general release
of employment claims.
     (h) Payment. Amounts payable under this Section 10 following the
Executive’s termination of employment will be paid as promptly as practicable
after such termination of employment and, in any event, within six months after
date of termination.

 



--------------------------------------------------------------------------------



 



11. Non-Compete, Non-Solicitation and Non-Disparagement Covenants.
     (a) Non Competition. To the maximum extent permitted by applicable law,
Executive covenants and agrees that, in consideration of the amounts to be paid
Executive under this Agreement and other good and valuable consideration,
Executive shall not be employed as an executive officer of, or control, manage,
or otherwise participate in the management of the business of a Direct
Competitor of CompCare during the Executive’s employment with CompCare, and for
24 months thereafter, in any geographic area where CompCare services customers.
For purposes of this Agreement, “Direct Competitor” shall be defined as any
person, business, company, or organization engaged in, or about to become
engaged in, a business or activity that is substantially similar to, or would be
deemed to compete with, the business of CompCare, or where knowledge by such
person, business, company, or organization of CompCare’s confidential,
proprietary, or trade secret information would provide such person, business,
company, or organization with a financial or competitive benefit, or would be a
financial or business detriment to CompCare.
     (b) Non-Solicitation of Customers. To the maximum extent permitted by
applicable law, Executive covenants and agrees that, in consideration of the
amounts to be paid Executive under this Agreement and other good and valuable
consideration, the Executive will not directly or indirectly, or by action in
concert with others, call on, solicit, or take away, or attempt to call on,
solicit, or take away any of CompCare’s Customers, either for the benefit of the
Executive or any other person, firm, or corporation, during the Executive’s
employment with CompCare and for 24 months thereafter. For purposes of this
Agreement, “Customer” shall be defined as (i) any person, business, company, or
organization for which CompCare renders services while the Executive is employed
by CompCare; (ii) any person, business, company, or organization to which
CompCare has made a new business presentation (or similar offering of services)
during the Executive’s employment with CompCare; (iii) any entity, division, or
operating unit—whether or not separately incorporated—that shares contracting
decision makers with any person, business, company, or organization for which
CompCare renders services, or to which CompCare has made a new business
presentation (or similar offering of services).
     (c) Non-Solicitation of Employees. To the maximum extent permitted by
applicable law, Executive covenants and agrees that, in consideration of the
amounts to be paid Executive under this Agreement and other good and valuable
consideration, the Executive will not directly or indirectly, or by action in

 



--------------------------------------------------------------------------------



 



concert with others, induce or influence or seek to induce or influence, any
person who is engaged as an employee, consultant, agent, independent contractor,
or otherwise by CompCare to terminate his or her employment or engagement, or
hire, employ, or retain any person who was engaged as an employee, consultant,
agent, or independent contractor of CompCare, during the Executive’s employment
with CompCare and for 24 months thereafter. General advertisements and
employment fairs shall not be construed as solicitation for purposes of this
section.
     (d) Non-Disparagement The Executive shall not, at any time during the Term
and thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to CompCare, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations, nor shall members of the Board of Directors
or the Executive’s successor in office make any such statements or
representations regarding the Executive. Notwithstanding the foregoing, nothing
in this Agreement shall preclude the Executive or his successor or members of
the Board of Directors from making truthful statements that are required by
applicable law, regulation, or legal process.
12. Governing Law. Disputes.
     (a) Governing Law. This Agreement and the terms of the Executive’s
employment with CompCare shall be governed by the laws of the State of Florida,
without regard to the laws as to choice or conflict of laws. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remainder of this Agreement. If any court,
arbitrator, or arbitration panel determines that any provision of Section 11 is
unenforceable because of the duration or geographic scope of such provision, it
is the parties’ intent that such court, arbitrator, or arbitration panel shall
have the power to modify the duration or geographic scope of such provision, as
the case may be, to the

 



--------------------------------------------------------------------------------



 



extent necessary to render the provision enforceable and, in its modified form,
such provision shall be enforced.
     (b) Binding Arbitration. The Executive and CompCare will arbitrate any and
all controversies, claims, or disputes arising out of, or relating to, this
Agreement, or the Executive’s employment with CompCare (“Claims”) before the
American Arbitration Association (“AAA”) in accordance with the AAA’s National
Rules for the Resolution of Employment Disputes. The Executive waives any right
to a trial by jury in any controversy, claim, or dispute with CompCare,
including those that arise under any federal, state, or local law, including
without limitation, claims of harassment, discrimination, or wrongful
termination under common law or under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, or
the Florida Civil Rights Act of 1992.
     (c) Injunctive Relief. Notwithstanding the agreement to arbitrate, a breach
by the Executive of his obligations under Section 11 of this Agreement would
cause CompCare irreparable harm and no adequate remedy at law would be available
in respect thereof. Accordingly, if any dispute arises between the parties under
Section 11, CompCare shall not be required to arbitrate such Claim under
Section 12(a), but shall have the right to institute judicial proceedings in any
court of competent jurisdiction with respect to such dispute or claim and shall
be entitled to relief enjoining such acts without the need to post a bond. If
such judicial proceedings are instituted, such proceedings shall not be stayed
or delayed pending the outcome of any arbitration proceeding under Section 12(a)
of this Agreement. The Executive and CompCare consent to the jurisdiction of the
United States District Court for the Middle District of Florida (or if such
court cannot exercise jurisdiction for any reason, to the jurisdiction of the
County Court In and For Hillsborough County, Florida) for this purpose. Further,
the Executive and CompCare waive any objections to the jurisdiction of such
courts based on improper or inconvenient forum.
13. Other Conditions of Employment.
     (a) Confidentiality Agreement. As required of all CompCare employees, the
Executive agrees to sign CompCare’s standard innovation, proprietary
information, and confidentiality agreement.

 



--------------------------------------------------------------------------------



 



     (b) Employee Handbook. As with all CompCare employees, the Executive’s
employment will be subject to and in accordance with CompCare’s standard
employment policies and practices as set forth in its employee handbook
     (c) Form I-9. CompCare is required to comply with the U.S. Immigration
Reform and Control Act of 1986. Completion of the Form I-9 and submittal of all
required documentation is a requirement of employment with CompCare.
     (d) Background Check. The Executive acknowledges CompCare’s requirement
that a background check be completed for his employment at CompCare and has
granted his permission for CompCare to do so. Successful completion of the
background check process should be completed prior to the Start Date. However,
if it is not and a background check results in the Executive being ineligible to
work for CompCare, the Executive’s employment will be terminated for Cause
without notice.
     (e) Non-Compete Issues. The Executive represents that he is free and clear
of any non-competition issues with any previous employers. CompCare reserves the
right to terminate the Executive’s employment without notice at any time if it
learns that one of the Executive’s previous employers seeks to enforce a
non-competition agreement against him in connection with his employment by
CompCare. If employment is terminated for this reason, the termination would be
considered a termination for Cause.
     (f) Cooperation With Regard to Litigation. The Executive agrees to
cooperate with CompCare, during his employment and thereafter, by making himself
available to testify on behalf of CompCare or any subsidiary or affiliate of
CompCare, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist CompCare, or any subsidiary of
CompCare, as may be reasonably requested, and after taking into account the
Executive’s post-termination responsibilities and obligations. CompCare agrees
to reimburse the Executive for all reasonable expenses actually incurred in
connection with provision of testimony or assistance whether during his
employment or thereafter.

 



--------------------------------------------------------------------------------



 



14. Miscellaneous.
     (a) Notice. All notices of termination and other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered by hand or mailed by United States registered mail, return
receipt requested, addressed as follows:
     If to CompCare:
Comprehensive Care Corporation
3405 W. Dr. Martin Luther King Jr. Blvd,
Suite 101,
Tampa, FL 33607
Attn: Robert J. Landis, Chairman of the Board
     With a copy to:
Dreier Stein Kahan Browne Woods George LLP
1620 26th Street, Sixth Floor, North Tower
Santa Monica, California 90404
Attn: John C. Kirkland, Esq.
     If to the Executive:
Mr. John M. Hill
Current address in Human Resources File
or to such other address as either party may designate by notice to the other,
which notice shall be deemed to have been given upon receipt.
     (b) Headings. The sections and other headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.
     (c) Waiver. No waiver by either party of a breach of any provision will be
construed as a waiver of any subsequent or different breach, and no forbearance
by a party to seek a remedy for noncompliance or breach by the other party will
be construed as a waiver of any right or remedy with respect to such
noncompliance or breach. All waivers shall be in writing and signed by the party
to be charged therewith.
     (d) Amendment. This Agreement may be amended, modified or supplemented only
by a writing executed by

 



--------------------------------------------------------------------------------



 



Executive and the Chairman of CompCare’s Board with approval by CompCare’s
Board.
     (e) Entire Agreement. This Agreement, along with Schedule I attached
hereto, CompCare’s 2002 Incentive Stock Option Plan, CompCare’s standard
innovation, proprietary information, and confidentiality agreement, and any
severance agreement constructed to document terms associated with the
Executive’s termination from the company, constitute the entire and only
agreement and understanding between the parties, which supersedes all prior and
contemporaneous agreements, summaries of agreements, descriptions of
compensation packages, discussions, negotiations, understandings,
representations or warranties, whether verbal or written, between the parties
pertaining to such subject matter.
      
Agreed to:

          Executive:   CompCare: /s/ John M. Hill
 
John M. Hill   By:   /s/ Robert J. Landis
 
Robert J. Landis
Chairman of the Board

BOARD APPROVAL DATE: June 16, 2008

 